Citation Nr: 9925938	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in December 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA), Medical Center (MC) and Regional 
Office (RO) in Fort Harrison, Montana.  Subsequently, the 
case was transferred to the RO in Seattle, Washington.

In April 1998 the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On December 8, 1994, VA denied approval of private 
hospital treatment for lung cancer because the disorder was 
not service connected.

3.  In May 1998 service connection was denied for the cause 
of the veteran's death.  

4.  The veteran's private medical treatment received in 
December 1994 was not associated with a service-connected 
disability.



CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with private hospital treatment 
in December 1994 have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects the veteran was notified by the medical 
Administration Service at the Seattle, Washington, VAMC that 
his request for inpatient and outpatient medical care at that 
facility had been approved based upon a status of diminished 
income.  It was noted that the expiration of his eligibility 
would be October 2, 1995.

A VA report dated December 8, 1994, denied approval of 
private hospital treatment for lung cancer because the 
disorder was not service connected.  

In correspondence dated December 9, 1994, the Fort Harrison 
VAMC notified the private hospital that payment for private 
medical expenses could not be paid because the treatment was 
for a nonservice-connected disorder.  

The veteran's death certificate indicates he died on December 
[redacted], 1994, of carcinoma of the lung.

In correspondence dated in February 1995 the Fort Harrison 
VAMC submitted itemized statements provided by the appellant 
to the VAMC in Seattle, Washington.  It was requested that 
the Seattle VAMC process the claim for reimbursement of 
private medical expenses because that facility had approved 
the veteran for inpatient and outpatient care.

In March 1995 the Fort Harrison VAMC notified the appellant 
that, as the veteran was not service connected for any 
disorder, he was not eligible for private medical care at VA 
expense.  The correspondence acknowledged the Seattle VAMC 
approval of inpatient and outpatient care, but noted that the 
approval was limited to services provided at that VA 
facility.  

In her March 1995 notice of disagreement the appellant stated 
the veteran was treated at private medical facilities because 
VAMC standards required he be stabilized prior to transfer.  
She argued, therefore, that a VA medical facility was not 
feasibly available.  She also stated that her creditors had 
been informed by a VA representative that VA would cover the 
expenses, and that they had relied upon that information.  

In an April 1995 claim for payment of cost of unauthorized 
medical service Dr. R.E.B. reported that services had been 
provided because the veteran was acutely ill during a time of 
day when a VA clinic was not available for service, that he 
was too ill to be cared for by any VA facility in Montana, 
and that VA responsibility had been determined for the 
initial care and treatment of the veteran's underlying lung 
cancer.  

In May 1995 the VAMC reconsidered and denied the claim for 
private medical expenses because the veteran was not service 
connected for the underlying disorder for which treatment was 
received.  

At her personal hearing the appellant testified, in essence, 
that the private medical expenses should be paid by VA 
because the veteran was receiving treatment for his lung 
cancer at VA facilities, and that he would have gone to a VA 
facility when he became acutely ill but there were no VA 
facilities available in central Montana.  She also argued 
that she experienced problems with her creditors because of 
VA inaction and misrepresentation.  

Service connection was denied for the cause of the veteran's 
death in a May 1998 rating decision.  The record does not 
reflect the appellant appealed that determination.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

VA law provides that hospital and medical care based upon 
need shall be furnished to veterans in certain specified 
circumstances, including to a veteran who is unable to defray 
the expenses of necessary care.  38 U.S.C.A. § 1710 (West 
1991 & Supp. 1999).  In addition, emergency hospital care may 
be provided to persons for which eligibility may not be 
established as a humanitarian service.  See 38 C.F.R. § 17.43 
(1998).  Legislation providing for medical treatment benefits 
to veterans contemplates that Government facilities, which 
are maintained for that purpose at considerable expense, 
shall be used to the fullest extent possible.  38 U.S.C.A. 
§ 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.  Thus, for example, VA reimbursement for 
private medical expenses may, subject to other requirements, 
be granted if prior authorization for the medical treatment 
in question is obtained from VA.  38 C.F.R. § 17.54 (1998).
In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998). 

The United States Court of Appeals for Veterans Claims 
(Court) held although a claimant was eligible for VA hospital 
care under 38 U.S.C.A. § 1710, that there were no provisions 
under that section to allow for reimbursement of medical 
expenses incurred at a non-VA facility.  Zimick v. West, 11 
Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 
539, 543 (1997)).  It was also noted that payments from the 
Federal Treasury must be authorized by statute, and that 
government employees may not make obligations which were 
beyond the scope authorized by statute.  Id. (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 
S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 
§ 1341(a)).

The Court commented that while 38 U.S.C.A. § 1703 allowed VA 
to contract with a non-VA facility for treatment of medical 
emergencies which pose a serious threat to the life or health 
of a veteran receiving medical services in a VA facility, 
that the section required the veteran be in a VA facility or 
"receiving medical services in a (VA) facility".  Id. at 
52.  Moreover, § 1703 requires approval of the hospital 
treatment prior to it being provided or within 72 hours in 
the case of a medical emergency.  In this case, the record 
indicates approval for private medical care was denied on 
December 8, 1994, because the treatment sought was not 
associated with a service-connected disability.  The record 
also reflects service connection was subsequently denied for 
the cause of the veteran's death from carcinoma of the lung.  

Based upon the evidence of record, the Board finds that the 
veteran's treatment in December 1994 did not involve an 
adjudicated service-connected disability or a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, and 
that the veteran did not have an adjudicated total disability 
rating resulting from a service-connected disability. See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As the first prong 
of the eligibility test has not been met, the Board must 
conclude that payment or reimbursement for unauthorized 
private medical expenses is not warranted.  Therefore, 
determinations are irrelevant as to whether a medical 
emergency existed and whether VA or other Federal facilities 
were feasibly available.  

The Board notes that the VAMC properly denied approval for 
private medical services on December 8, 1994, because, in 
fact, the veteran's disorder had not been established to be 
service connected.  The Board also notes that VA's agreement 
to provide inpatient and outpatient treatment for the 
veteran's nonservice-connected lung cancer did not, and by 
Federal law could not, create a financial obligation for 
private medical expenses beyond the scope of VA's statutory 
authority.  Nor could any subsequent representations by VA 
employees create such obligation.

Although the appellant sincerely believes payment or 
reimbursement is warranted, the Board finds there is no basis 
in law whereby payment or reimbursement is allowable under 
the facts presented in this case.  Therefore, since all of 
the requirements for VA payment or reimbursement for medical 
expenses incurred in connection with the veteran's private 
hospital treatment in December 1994 are not met, the appeal 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in December 1994 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

